CALABRESI, Circuit Judge,
dissenting.
The majority opinion is learned, thoroughly researched, well-written, and restrained — but it is almost totally irrelevant to the question presented in this case. The majority demonstrates beyond peradventure that Congress did not intend the *363Voting Rights Act to prohibit felon disenfranchisement categorically, as that statute categorically prohibits, for instance, the use of literacy tests and “good moral character” requirements in certain jurisdictions. See 42 U.S.C. §§ 1973b(a), (c). And if the plaintiffs were, in fact, arguing that the Voting Rights Act erects a per se ban on felon disenfranchisement, I would readily join the majority. But, of course, this is not the plaintiffs’ position. Rather, they contend that the Voting Rights Act prohibits felon disenfranchisement laws that result in the denial or dilution of voting ñghts on the basis of race. Their complaint alleges that New York Election Law § 5-106 has precisely this result, and, as Judge Parker notes in his dissent, we are bound.to accept this allegation as the gospel truth for purposes of New York’s motion for judgment on the pleadings. Nothing in the majority opinion — nor, for that matter, in the concurrences1 — gives a single reason to suggest that Congress did not intend the Voting Rights Act to do what its plain language says and bar felon disenfranchisement statutes that result in racial discrimination. I, therefore, see no basis for depriving the plaintiffs of the right to prove their allegations.
I join Judge Parker’s well-reasoned dissent.2 I write separately simply to empha*364size how completely, in my view, the majority’s analysis misses the actual issue of the case, and to muse as to what could have led my learned colleagues to affirm the district court when, as Judge Parker’s dissent demonstrates, all of the canonical indicators of legislative intent — statutory text, context, and legislative history — so clearly point in the opposite direction.
I
The bulk of the majority opinion3 is devoted to discussing (1) congressional statements that § 4(c) of the Voting Rights Act (which bans some practices outright) did not reach felon disenfranchisement,4 (2) failed efforts to amend the statute to ban felon disenfranchisement outright, and (3) congressional actions that presuppose the validity of felon disenfranchisement in some circumstances. Whatever interest such subjects may hold in the abstract, they have no more bearing on the issue at hand than do the punitive practices of ancient Greeks or medieval Britons, which the majority opinion also canvasses.
The majority’s discussion of § 4(c) illustrates the point. That provision categorically forbids the use of “any test or device,” including “good moral character” requirements, in covered jurisdictions.5 See 42 U.S.C. § 1973b(c). In other words, such tests and devices are forbidden whether or not they can be shown to have discriminatory results. The majority makes much of legislative history showing that Congress did not intend § 4(c) to forbid felon disenfranchisement. True enough. Felon disenfranchisement is not prohibited in the absence of a showing that it brings about discriminatory results. But the statements in legislative history that felon disenfranchisement is not banned by § 4(c) cannot be taken to imply a wholesale carve-out that exempts felon disenfranchisement from Voting Rights Act scrutiny altogether, as the majority asserts. Rather, such legislative statements simply make the uncontroversial point that felon disenfranchisement laws are not “good moral character” require*365ments within the meaning of § 4(c). That, however, is not the issue before us. The fact that race-neutral felon disenfranchisement is permissible under § 4(c) tells us nothing at all about whether § 2 allows racially discriminatory felon disenfranchisement. And, as Judge Parker shows, the language of § 2(a) makes perfectly plain that such discriminatory disenfranchisement is barred.
The majority also tells us that some members of Congress tried, unsuccessfully, to amend the Voting Rights Act “to prohibit the States from denying the right to vote in Federal elections to former criminal offenders who have not been convicted of any offense related to voting or elections and who are not confined in a correctional institution.” Maj. Op. at 319 (quoting H.R. 15049, 92d Cong. (1972)). Once again, this does indeed imply that the Voting Rights Act does not, of itself, prohibit all felon disenfranchisement — a fact that no one disputes. How the majority moves from the fact that Congress declined to proscribe race-neutral felon disenfranchisement to the conclusion that Congress intended to exempt racially discriminatory felon disenfranchisement from the coverage of the Voting Rights Act is beyond me. It is perfectly clear that voting practices and procedures that are not per se impermissible under the Voting Rights Act — at-large voting and multi-member districts, for instance — -violate the statute when they produce discriminatory results. See Thornburg v. Gingles, 478 U.S. 30, 48, 80, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986) (recognizing that “[mjultimember districts and at-large election schemes ... are not per se violative of minority voters’ rights,” but affirming the district court’s conclusion that the multimember electoral structure at issue did violate § 2 because it resulted in racially discriminatory vote dilution) (internal quotation marks and alteration omitted). And so it is with felon disenfranchisement laws. The majority has shown that some members of Congress thought felon disenfranchisement to be so inimical to voting rights as to try to forbid the practice even in the absence of discriminatory effects. The idea that such congressional efforts somehow imply the existence of a “safe harbor” for felon disenfranchisement statutes that do result in racially discriminatory denials or dilutions of voting rights is, it seems to me, risible.
Nor do subsequent enactments that presuppose the validity of felon disenfranchisement laws (e.g., a provision of the Help America Vote Act of 2002, 42 U.S.C. § 15483(a)(2)(A)(ii)(I)), or bills that seek to limit felon disenfranchisement (e.g., the Ex-Offenders Voting Rights Act of 2005, H.R. 663, 109th Cong. (2005)), suggest in the slightest that Congress understands discriminatory felon disenfranchisement to be consistent with the Voting Rights Act.
Still, the majority concludes, largely based on the statutory history recounted above, that “the Voting Rights Act does not apply to felon disenfranchisement provisions.” Maj. Op. at 322. What is behind this remarkable decision to buck text, context, and legislative history in order to insulate a particular racially discriminatory practice from an anti-discrimination rule of general applicability?
II
I believe the majority opinion and, perhaps especially, the concurrence of Judges Straub and Sack are motivated in large part by skepticism that Congress could have intended the result that the plaintiffs *366urge.6 But it is important here, in talking about congressional intent, to distinguish between the enacting Congress and the current Congress. It is, of course, the legislative intent of the enacting Congress — not the current Congress — -that is controlling. See, e.g., European Cmty. v. RJR Nabisco, Inc., 355 F.3d 123, 136 (2d Cir.2004) (“[Expressions of legislative intent made years after the statute’s initial enactment are entitled to limited weight under any circumstances .... ”), rev’d on other grounds, 544 U.S. 1012, 125 S.Ct. 1968, 161 L.Ed.2d 845 (2005); see also United States v. Southwestern Cable Co., 392 U.S. 157, 170, 88 S.Ct. 1994, 20 L.Ed.2d 1001 (1968) (“[T]he views of one Congress as to the construction of a statute adopted many years before by another Congress have very little, if any, significance.”) (internal quotation marks omitted). And I see no reason to think that the 97th Congress, which was responsible for the “dramatic substantive transformation” of the Voting Rights Act in 1982, meant the expansive prohibition of discriminatory results it enacted to apply in any other way than precisely as written. Thomas M. Boyd & Stephen J. Markman, *367The 1982 Amendments to the Voting Rights Act: A Legislative History, 40 Wash. & Lee L.Rev. 1347, 1347 (1983). The fact that the 109th Congress in the year 2006, if asked, might very well choose not to invalidate felon disenfranchisement laws that produce discriminatory results in no way indicates that the very different Congress of a generation ago made, or would now make, the same choice.
It may be that the current Congress would rather not see state felon disenfranchisement statutes invalidated under the Voting Rights Act even when these resulted in racial discrimination. And some scholars, myself included, have suggested that it might be a good idea if, as a starting point, in certain circumstances, courts were permitted to read the law according to what they perceived to be the will of the current Congress, rather than that of a long-gone-by one. See Guido Calabresi, A Common Law for the Age of Statutes (1982); see also William N. Eskridge, Jr., Dynamic Statutory Interpretation (1994). But whatever the merits of such an arrangement in the abstract, it is simply not a part of our legal system.
Moreover, the only justification for such statutory updating, even in theory, is that the legislature may be stalled by inertia, with the result that an outmoded and antimajoritarian statutory scheme becomes fixed in stone. See Calabresi, A Common Law for the Age of Statutes 120-21. This is hardly the case here, for important portions of the Voting Rights Act will be before Congress next year for reauthorization. See 42 U.S.C. §§ 1973b(a)(8), 1973aa-1a(b)(1). The reauthorization process removes most inertial barriers to lawmaking, so that if a majority in Congress wishes to amend the statute to permit even discriminatory felon disenfranchisement, it will be able to do so easily.7 Cf William N. Eskridge, Jr., et al., Cases and Materials on Legislation: Statutes and, the Creation of Public Policy 66-67 (2001) (discussing procedural obstacles that ordinarily can prevent the enactment of laws that have the support of a legislative majority).
Significantly, any such amendment will take effect long before Hayden and the other class plaintiffs, whose case is only at the pleading stage, ever reach a ballot. Thus, the fact that Congress will soon take up the Voting Rights Act removes even the most academic of reasons for the Court to take the matter into its own hands and impose a statutory construction deeply at odds with the language of the statute and with the intention of the original enacting Congress “to give the Act the broadest possible scope.” Allen v. State Bd. of Elections, 393 U.S. 544, 567, 89 S.Ct. 817, 22 L.Ed.2d 1 (1969). Our unwillingness to let the statute apply as it is written unless and until Congress changes it in 2007 is, to me, mind-boggling. Accordingly, I respectfully dissent.

. Three of the concurrences — Chief Judge Walker’s, Judge Jacobs’s, and Judge Raggi’s— offer additional arguments in support of affir-mance. I join fully in Judge Parker’s analysis and rejection of those arguments.
I would, however, make a couple of additional comments on the position Judge Jacobs takes. First, it is worth noting that the lead plaintiff in this case, Joseph Flayden, is on parole, as are some of the other named plaintiffs. As a result, as far as this law concerns these plaintiffs, none of the horribles that Judge Jacobs raises apply. Mr. Hayden, and others like situated, can, as far as I know, pass out leaflets, make public speeches about candidates, and eat with a knife and fork.
Second, and more important, no one seems to doubt that felon disenfranchisement based on intentional discrimination, rather than discriminatory results, is prohibited by the Voting Rights Act. Cf. Hunter v. Underwood, 471 U.S. 222, 105 S.Ct. 1916, 85 L.Ed.2d 222 (1985). And yet precisely the same supposed anomaly on which Judge Jacobs erects his argument — i.e., the prospect of felons participating in those parts of the political process that would require them to move about freely — would apply in that situation. Does anyone think that felons who were intentionally— and hence, manifestly improperly — barred from voting on racial grounds, would, as a result of that intentional wrong, be permitted to petition, go door to door, or otherwise participate fully in the political process? Not if such felons were still in jail they couldn’t. Judge Jacobs proves too much.
In the last sentence of his footnote answering my dissent, my learned colleague and friend, Judge Jacobs, lets the cat out of the bag. He reveals why he, and perhaps some others in the majority, read this statute as he does. He feels so strongly that barring prisoners from voting — regardless of discriminatory results — is correct that he cannot imagine a legislature, present or past, thinking otherwise; he believes that would defy common sense. I don’t agree. Still, that is his intuition. Some have suggested that such an intuitional basis for judicial decision-making is appropriate in the slow articulation of the common law. But projecting current judges' feelings onto a past legislature, and, on that basis, rewriting a statute — without any support in text, context, or even legislative history — is both inappropriate and highly dangerous.


. While I agree wholeheartedly with Judge Parker’s dissent in every other respect, my own view of the permissibility of using “extrinsic aids” like context in statutory interpretation is closer to Judge Katzmann’s than to Judge Parker's. To understand what words mean, it is sometimes necessary to understand the situations in which they are used. (Thus, " '[y]ou should have passed, dummy,’ means something entirely different at a bridge table from what it means on Superbowl Sunday.” Peterson Marital Trust v. Comm’r, 78 F.3d 795, 796 (2d Cir.1996)). In particular, knowing the circumstances that led to a law’s enactment may be helpful, or even essential, *364in understanding the meaning of the statutory text. And so it was that English courts, although forbidden to consult Hansard (i.e., the parliamentary debates) in construing statutes, regularly interpreted a statute’s language in light of "the mischief” the law was enacted to cure. See Gorris v. Scott, 9 L.R. Exch. 125 (1874).
Here, the language of § 2(a) that we are asked to apply was adopted in 1982 in order to override the Supreme Court's holding in City of Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980), that § 2 violations require proof of discriminatory purpose. That is, the context of the amended statute before us is Congress's insistence that the Voting Rights Act encompass practices that produce discriminatory results — which, again, is exactly what the plaintiffs allege with respect to felon disenfranchisement. Hence, the statute's context, like its text, clearly points towards allowing the plaintiffs' case to proceed.


. In referring to the "majority opinion,” I exclude those portions of Judge Cabranes’s opinion that seek to apply a "clear statement rule,” as those portions only command the support of a minority of the Court.


. The majority makes a point of distinguishing between "felon disenfranchisement statutes” (which continue to bar voting after sentence has been served) and "prisoner disenfranchisement statutes” (which block voting only during incarceration and parole). Because no argument has been advanced for why the two sorts of statutes should be treated differently under the Voting Rights Act, I refer to both as "felon disenfranchisement statutes.”


. To be precise, § 4(a) prohibits "any test or device,” and § 4(c) defines what is covered under that ban (including, inter alia, good moral character requirements). See 42 U.S.C. §§ 1973b(a), (c).


. In a characteristically thoughtful opinion, Judge Sack expressly denies that he is moved at all by what the current Congress thinks the statute should mean. He is joined in this respect by Judge Straub. I cannot, of course, traverse that statement. But I still can find no other justification for the position he adopts.
Judge Sack admits that the language of the 1982 amendments would seem to apply to the Voting Rights Act. So much for text. But he bases his argument firmly on context, claiming that when context is sufficiently clear, it can trump text. Perhaps. But the context of the 1982 amendments does not provide support for Judge Sack's position.
We can all agree that the immediate motivation for the 1982 amendments was City of Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980), in which the Supreme Court had held that § 2 barred only those voting measures motivated by a discriminatory purpose, and not those that only produced discriminatory results. Bolden had overturned a number of lower court decisions that had held plaintiffs could make out a violation of the Voting Rights Act by showing discriminatory results. See, e.g., Zimmer v. McKeithen, 485 F.2d 1297 (5th Cir.1973) (en banc). All these cases dealt with discriminatory vote dilution claims relating to legislative redistricting plans. Congress responded by pronouncing, in the broadest and most general of terms, that voting measures that result in discrimination do, in fact, violate the Voting Rights Act.
The applicable context for the 1982 amendments, then, is quite simple. (1) The Supreme Court had rejected a results standard for the Voting Rights Act, and (2) Congress, in turn, reinstated a results standard in clear language. Judge Sack agrees that Congress reinstated a results standard, but contends that the scope of that results standard is limited.
Does Judge Sack mean to argue that, except as to cases involving dilution in redistricting, the amended Voting Rights Act is only violated by intentional discrimination, rather than discriminatory results — that is, that the Voting Rights Act requires a discriminatory intent in all the myriad other situations to which it applies? I very much doubt it. It would appear, then, to be his position that the amendments do impose a results standard beyond the specific context of Bolden — but just not for felon disenfranchisement. But if this is the line that Judge Sack would draw, he gives no reason for it. Indeed, even if one were to understand the 1982 amendments to impose a results standard only for vote dilution claims — a restrictive reading for which I find no justification' — it is worth noting that the plaintiffs here do allege dilution, as well as denial (and not only dilution resulting from New York's system of apportioning electoral districts, as to which the majority is remanding).
In fact, context provides no good reason for any restrictive reading of § 2. Congress could have said that redistricting plans that result in discriminatory vote dilution (i.e., the specific circumstances of Bolden) violate the Act. But it didn’t. And nothing in the history of the 1982 amendments supports any conclusion other than that Congress said exactly what it meant.


. Some may anticipate — and fear — that a decision in Hayden's favor would prompt Congress to respond by amending the Voting Rights Act in ways that would limit its scope markedly. However justified these concerns may be, they cannot form a basis for ignoring clear statutory text.